DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 20170365745) in view of Kim et al. (US 20180145224).
Regarding claim 1, Yang discloses that a light emitting device (LED) comprising:
a light emitting structure 103 comprising a first semiconductor layer 103A, an activation 103B layer and a second semiconductor layer 103C sequentially stacked (Fig. 1C);
a transparent electrode 107 (para. 0048) formed on an upper surface of the second semiconductor layer 103C (Fig. 9C);
a first insulation layer 109OP formed on an upper surface of the transparent electrode 107 to fill the at least one opening 109OP2 (Fig. 10C);
a first electrode 113 formed on an upper surface of the first insulation layer 109OP, the first electrode comprising a contact extending through the first insulation layer 109OP, the contact being connected with the transparent electrode 107 (Fig. 11C);

a second electrode 119B formed on an upper surface of the second insulation layer 117, the second electrode 119B being electrically connected with the first semiconductor layer103A (Fig. 12B).
Yang fails to teach that the transparent electrode having at least one opening.
However, Kim suggests that patterned transparent electrode 40 (para. 0097, note ITO ZnO) and electrode 31 is electrically connected to the patterned transparent electrode 40.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yang with the transparent electrode having at least one opening as taught by Kim in order to enhance electrical connection by changing shapes and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Yang & Kim disclose that the at least one opening comprises a first opening having a fully opened structure, the first opening having a depth substantially equal to a thickness of the transparent electrode to expose the upper surface of the second semiconductor layer.
Reclaim 3, Yang & Kim fails to specify that a ratio of a diameter of the first opening to the thickness of the transparent electrode is in a range from 5,000:50 to 5,000:15.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  

Reclaim 10, Yang & Kim disclose that the first insulation layer comprises a plurality of contact holes in which the contact is formed, and wherein the at least one opening is arranged between adjacent contact holes among the plurality of contact holes (Fig. 12B, Yang).
Reclaim 11, Yang & Kim disclose that an adhesive layer 40 interposed between the first insulation layer and the first electrode (Kim, Fig. 10B).
Reclaim 12, Yang & Kim disclose that the adhesive layer has at least one second opening configured to expose the upper surface of the first insulation layer and a lower surface of the first electrode (Fig. 12C, Kim).
Reclaim 13, Yang & Kim disclose that a first region 21a or Tr in which the upper surface of the first semiconductor layer is exposed; and 
a second region including the first semiconductor layer E2 or Mr, the activation layer and the second semiconductor layer (Fig. 6B, Kim or 9C, Yang).
Reclaim 14, Yang & Kim disclose that a growth substrate arranged under the first semiconductor layer, wherein the second electrode comprises a first electrode layer configured to make electrical contact with the first semiconductor layer exposed in the first region and a second electrode layer electrically connected to the first electrode (Kim & Yang, Fig. 12). 
Regarding claim 15, Yang & Kim disclose that a light emitting device (LED) comprising:

an activation layer 103B formed on an upper surface of the first semiconductor layer;
a second semiconductor layer 103C formed on an upper surface of the activation layer;
a transparent electrode 107 (Yang, Fig. 10C) formed on an upper surface of the second semiconductor layer 103C, the transparent electrode 107 having at least one opening (Kim suggests patterned transparent electrodes in Fig. 12C), the at least one opening having a depth through which the upper surface of the second semiconductor layer is not exposed (Kim, Fig. 5B, because an insulating layer 21); 
a first insulation layer 109OP formed on an upper surface of the transparent electrode 107 to fill the at least one opening;
a first electrode 113 formed on an upper surface of the first insulation layer 109, the first electrode 113 comprising a contact extending through the first insulation layer 109 (Yang, Fig. 12B), the contact being connected with the transparent electrode 107 (Fig. 12B);
a second insulation layer 117 formed on an upper surface of the first electrode 113; and
a second electrode 119AB formed on an upper surface of the second insulation layer 117, the second electrode being electrically connected with the first semiconductor layer 103.
Yang & Kim fail to specify that a ratio of a diameter of the at least one opening to a thickness of the transparent electrode is in a range from 5,000:15 to 10,000:15.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain ratio of a diameter of the first opening to the thickness 
Reclaim 16, Yang & Kim disclose that the transparent electrode comprises a connection arranged on a bottom surface of the at least one opening to connect portions of the transparent electrode around the at least one opening with each other (Yang, Fig. 12B or Kim, Fig. 12C).
Reclaim 17, Yang & Kim fail to specify that a ratio of a thickness of the connection to the thickness of the transparent electrode is in a range from 5:15 to 10:15.
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain ratio of a thickness of the connection to the thickness of the transparent electrode, because it would have been to obtain a certain ratio of a thickness of the connection to the thickness of the transparent electrode to achieve desirable light efficiency.
Reclaim 18, Yang & Kim disclose that the transparent electrode comprises:
a lower transparent electrode layer formed on the upper surface of the second semiconductor layer; and
an upper transparent electrode layer formed on an upper surface of the lower transparent electrode layer, the upper transparent electrode layer having the at least one opening (Fig. 12B, Yang in view of Kim’s Fig. 12C).
Reclaim 19, Yang & Kim disclose that an adhesive layer (para. 0097) interposed between the first insulation layer 50 and the first electrode 31 (Kim, Fig. 12C).
.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 & 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10622520 (`520) in view of Yang and further in view of Kim. Although the claims at issue are not identical, they are not patentably distinct from each other because the same scope of the inventions.
`520 discloses that a light emitting device (LED) comprising:
a light emitting structure comprising a first semiconductor layer, an activation layer and a second semiconductor layer sequentially stacked (claim 1);
a transparent electrode formed on an upper surface of the second semiconductor layer, the transparent electrode having at least one opening (claim 1);
a first insulation layer formed on an upper surface of the transparent electrode to fill the at least one opening (claim 1);
a first electrode (reflective electrode in claim 1) formed on an upper surface of the first insulation layer, the first electrode comprising a contact extending through the first insulation layer, the contact being connected with the transparent electrode (claim 1).
`520 fails to teach a second insulation layer formed on an upper surface of the first electrode; and 
a second electrode formed on an upper surface of the second insulation layer, the second electrode being electrically connected with the first semiconductor layer.
However, Yang suggest that a second insulation layer 117 formed on an upper surface of the first electrode; and
a second electrode 119AB formed on an upper surface of the second insulation layer, the second electrode being electrically connected with the first semiconductor layer (Fig. 12B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `520 with a second insulation layer formed on an upper surface of the first electrode; and 
a second electrode formed on an upper surface of the second insulation layer, the second electrode being electrically connected with the first semiconductor layer as taught by Yang in order to enhance variation of electrical connection by multi-layers structures and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899